Title: James Madison to I. Irvine Hitchcock, 4 November 1830
From: Madison, James
To: Hitchcock, I. Irvine


                        
                            
                                Gentlemen
                            
                            
                                
                                     Montpellier
                                
                                 Novr. 4. 1830
                            
                        
                        
                        Your letter of the 20th. Ult. was not recd. till yesterday. It probably took some erroneous course before it
                            arrived at the Post Office near me. (Orange Ct House)
                        I enclose $4 in discharge of the acct. forwarded. The blame of delay is chargeable in part at least on Mr.
                            Skinner; as will appear from my letter to him of Apl. 14. 1829, in which I requested him to mention the balance due from
                            me. His silence contributed to prevent my thoughts from recurring to the subject.
                        The letter above referred to will shew that the withdrawal of my name from the subscription list of the
                            American Farmer, was not the effect of any diminished sense of the merit of the work; and having no reason to doubt that
                            in the present hands it will be equally entitled to my good wishes for its continued success, I add them to the respects I
                            pray you to accept.
                        
                        
                            
                                James Madison
                            
                        
                    